IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


CHARLES PARKER,                            : No. 68 EM 2015
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
HON. JUDGE AMANDA COOPERMAN,               :
ET. AL.,                                   :
                                           :
                    Respondent             :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of August, 2015, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Mandamus is DENIED, and the

Prothonotary is DIRECTED to strike the name of the jurist from the caption.